Exhibit 10.1

         

THIS AMENDMENT NO. 1 (“Amendment”) to the M & F Worldwide Corp. 2008 Long Term
Incentive Plan (‘Plan”) executed and effective as of December 31, 2008.
WHEREAS, M & F Worldwide Corp., a Delaware corporation (“Company”), previously
adopted the Plan; and
WHEREAS, in order to conform to the requirements of Section 409A of the Internal
Revenue Code on 1986, as amended, the Company desires to amend the Plan.
NOW, THEREFORE:
     1. Section 6.1 of the Plan is amended to delete the phrase “or about” in
the first sentence thereof.
     2. Section 6.1 of the Plan is amended to delete the phrase “Section 6.5”
and replace it with the phrase “Section 6.4”.
     3. Section 8.11 of the Plan is amended to insert the phrase “unless
prohibited under Section 409A of the Code” after the phrase “due under this
Plan”.
     4. Section 8.16 of the Plan is amended to insert the phrase “or be exempt
from” after the phrase “intended to comply with” in the first sentence thereof.
     5. Section 8.16 of the Plan is amended to add the following after the end
of the second sentence thereof:
     To the extent a Participant would otherwise be entitled to any payment or
benefit under this Plan, which constitutes (i) a “deferral of compensation”
which would be due or payable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code and as determined by
the Committee), (ii) subject to Section 409A of the Code and (iii) if paid
during the six (6) months beginning on the date of termination of the
Participant’s employment would be subject to the Section 409A additional tax
because the Participant is a “specified employee” (within the meaning of
Section 409A of the Code and as determined by the Committee), then if such six
month delay is required to avoid the Section 409A additional tax the payment or
benefit will be paid or provided to the Participant on the earlier of the first
day following the six (6) month anniversary of the Participant’s termination of
employment or death.
     6. Except as modified by this Amendment, the existing provisions of the
Plan shall remain in full force and effect.

             
 
  Name:   /s/ Edward P. Taibi    
 
     
 
   
 
  Title:   Senior Vice President    

